Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant’s amendment of the claims filed 13 August 2021 has been entered. Applicant’s remarks filed 13 August 2021 are acknowledged.
Claim 4-10 are cancelled. Claims 1-3 and 11-29 are pending. Claims 15-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 1-3 and 11-14 are under examination to the extent they read on the elected species: C-a) wherein the biocompatible material is a collagen sponge. Claims 1-3, 11 and 14 read on the elected species.

Claim Rejections Withdrawn
The rejection of claims 1-3, 9, 11 and 14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in response to Applicant’s amendment of independent claim 1 to limit the siRNA “capable of binding to SEQ ID NO: 1”.
the composition comprising: a biocompatible material selected from the group consisting of polymers, graft materials, ceramic, bone-substitute materials, bone-derived materials, nanoparticles, and collagen sponges, and a therapeutically effective amount of a siRNA capable of binding to SEQ ID NO: 1”.
The rejection of claims 1-3, 9 and 14 under 35 U.S.C. 102(a)(1), as being anticipated by Federov et al. (US 2011/0263675 A1, Pub. Date: Oct. 27, 2011), is withdrawn in response to Applicant’s amendment of independent claim 1 as above.
The rejection of claim 9 under 35 U.S.C. 103, as being unpatentable over Gregory et al. (US 2014/0328858 A1), is withdrawn in view that claim 9 has been cancelled.
The rejection of claim 11 under 35 U.S.C. 103, as being unpatentable over Federov et al. (US 2011/0263675 A1), in view of Ishikawa et al. (Cell Transplantation, 2012, Vol. 21:387-399), is withdrawn in response to Applicant’s amendment of independent claim 1 as above.

New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103, as being unpatentable over Gregory et al. (US 2014/0328858 A1, Pub. Date: Nov. 6, 2014) (reference provided previously), in view of Castello et al. (Cell, 2012, Vol. 149(6):1393-1406), and further in view of Lieberman et al. (US 2006/0293262 A1, Pub. Date: Dec. 28, 2006).
Gregory teaches agents that inhibit TUTase expression or activity, wherein the TUTase is Zcchc11 or Zcchc6, and wherein the agents include small inhibitory RNA (RNAi), such as siRNA [0008] [0184]. Gregory teaches that the agents can be used to produce a medicament or pharmaceutical composition with a pharmaceutically acceptable carrier for delivering the composition to a subject, e.g., for the treatment of cancer [0009] [0193].
Gregory teaches as set forth above. Gregory, however, does not teach wherein the siRNA is capable of binding to SEQ ID NO: 1, nor teaches adding a polymer into a medicament or pharmaceutical composition comprising the siRNA (claim 1).
Castello teaches human zinc finger-CCHC (zf-CCHC) and its mRNA sequence (see Figure 5, and for sequence, see attached NCBI webpage for NCBI Reference Sequence NM_024617.3, in which the Castello reference is shown as “REFERENCE 7” on page 2 of the NCBI webpage). The instant SEQ ID NO: 1 corresponds to the nucleic 
Lieberman further teaches using carrier polymers to transport an RNA interfering agent, e.g., siRNA, across cellular membrane both in vitro and in vivo [0056]. Lieberman teaches including the carrier polymers in compositions comprising an RNA interfering agent, e.g., an siRNA (ibid.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a medicament or pharmaceutical composition comprising an siRNA that targets the mRNA of human ZCCHC6 with a carrier polymer that can transport the siRNA across cellular membrane. One of ordinary skill in the art would have been motivated to do so, because Gregory teaches producing a medicament or pharmaceutical composition comprising an siRNA that inhibits the expression or activity of Zcchc6, Castello further teaches the nucleic acid sequence of human zinc finger-CCHC (zf-CCHC), and Lieberman furthermore teaches adding a carrier polymer in a composition comprising an siRNA to efficiently deliver the RNA molecule across cellular membrane both in vitro and in vivo. Therefore, the combined teachings provide a reasonable expectation of success in making a medicament or pharmaceutical composition effective for inhibiting human Zcchc6 both in vitro and in vivo.

Claims 1-3 and 11 are rejected under 35 U.S.C. 103, as being unpatentable over Gregory et al. (US 2014/0328858 A1), in view of Castello et al. (Cell, 2012, Vol. .
Gregory teaches agents that inhibit TUTase expression or activity, wherein the TUTase is Zcchc11 or Zcchc6, and wherein the agents include small inhibitory RNA (RNAi), such as siRNA [0008] [0184]. Gregory teaches that the agents can be used to produce a medicament or pharmaceutical composition with a pharmaceutically acceptable carrier for delivering the composition to a subject, e.g., for the treatment of cancer [0009] [0193].
Gregory teaches as set forth above. Gregory, however, does not teach wherein the siRNA is capable of binding to SEQ ID NO: 1, nor teaches that the pharmaceutical composition comprises a collagen sponge (claims 1, 11).
Castello teaches human zinc finger-CCHC (zf-CCHC) and its mRNA sequence (see Figure 5, and for sequence, see attached NCBI webpage for NCBI Reference Sequence NM_024617.3, in which the Castello reference is shown as “REFERENCE 7” on page 2 of the NCBI webpage). The instant SEQ ID NO: 1 corresponds to the nucleic acid sequence of human ZCCHC6, transcript variant 1 (5696 nucleotides). ZCCHC6 is also known as TUT7, and the sequence shown in the NCBI webpage is human TUT7, transcript variant 1 (5695 nucleotides).
Paukshto further teaches compositions for targeted delivery of nucleic acid-based therapeutics. Paukshto teaches that the composition comprising an aligned fibrillar material enabling attachment of cells and a nucleic acid molecule that modulates gene expression of the cells attached to the fibrillar material, wherein the fibrillar material is collagen scaffold, and the nucleic acids is, e.g.,  siRNA (see claims). The 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Paukshto’s method to make a medicament or pharmaceutical composition comprising an siRNA that targets the mRNA of human ZCCHC6. One of ordinary skill in the art would have been motivated to do so, because Gregory teaches producing a medicament or pharmaceutical composition comprising an siRNA that inhibits the expression or activity of Zcchc6, Castello further teaches the nucleic acid sequence of human zinc finger-CCHC (zf-CCHC), and Paukshto furthermore teaches a targeted delivery system suitable for siRNA therapeutics, said delivery system contains a collagen scaffold material. Therefore, the combined teachings provide a reasonable expectation of success in making a medicament or pharmaceutical composition effective for inhibiting human Zcchc6 both in vitro and in vivo.

Claims 1-3 and 14 are rejected under 35 U.S.C. 103, as being unpatentable over Federov et al. (US 2011/0263675 A1, Pub. Date: Oct. 27, 2011) (reference provided previously), in view of Castello et al. (Cell, 2012, Vol. 149(6):1393-1406), and further in view of Lieberman et al. (US 2006/0293262 A).
Federov teaches the use of an siRNA specific for a gene from Tables 2-5 in the manufacture of a medicament for inhibiting differentiation of mesenchymal stem cells 
Federov teaches as set forth above. Federov, however, does not teach wherein the siRNA is capable of binding to SEQ ID NO: 1, nor teaches adding a polymer into a composition comprising the siRNA (claim 1).
Castello teaches human zinc finger-CCHC (zf-CCHC) and its mRNA sequence (see Figure 5, and for sequence, see attached NCBI webpage for NCBI Reference Sequence NM_024617.3, in which the Castello reference is shown as “REFERENCE 7” on page 2 of the NCBI webpage). The instant SEQ ID NO: 1 corresponds to the nucleic acid sequence of human ZCCHC6, transcript variant 1 (5696 nucleotides). ZCCHC6 is also known as TUT7, and the sequence shown in the NCBI webpage is human TUT7, transcript variant 1 (5695 nucleotides).
Lieberman further teaches using carrier polymers to transport an RNA interfering agent, e.g., siRNA, across cellular membrane both in vitro and in vivo [0056]. Lieberman teaches including the carrier polymers in compositions comprising an RNA interfering agent, e.g., an siRNA (ibid.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition comprising an siRNA that targets the mRNA of human ZCCHC6 with MSCs and a carrier polymer that can transport the siRNA across cellular membrane. One of ordinary skill in the art would have been motivated to do so, because Federov teaches introducing an siRNA specific for human Zcchc6 into MSCs, Castello further teaches the nucleic acid sequence of in vitro and in vivo. Therefore, the combined teachings provide a reasonable expectation of success in making a composition effective for inhibiting human Zcchc6 in the MSCs.

Claims 1-3, 11 and 14 are rejected under 35 U.S.C. 103, as being unpatentable over Federov et al. (US 2011/0263675 A1), in view of Castello et al. (Cell, 2012, Vol. 149(6):1393-1406), and further in view of Paukshto et al. (US 2018/0214575 A1).
Federov teaches the use of an siRNA specific for a gene from Tables 2-5 in the manufacture of a medicament for inhibiting differentiation of mesenchymal stem cells (MSCs) toward the osteogenic cell fate [0011]. Zcchc6 is included in the genes listed in Table 4 (ENST00000375947, which corresponds to human ZCCHC6/TUT7 sequence) (p. 57, bottom portion). Federov teaches introducing the siRNA into MSCs [0007].
Federov teaches as set forth above. Federov, however, does not teach wherein the siRNA is capable of binding to SEQ ID NO: 1, nor teaches that the composition comprises a collagen sponge (claims 1, 11).
Castello teaches human zinc finger-CCHC (zf-CCHC) and its mRNA sequence (see Figure 5, and for sequence, see attached NCBI webpage for NCBI Reference Sequence NM_024617.3, in which the Castello reference is shown as “REFERENCE 7” on page 2 of the NCBI webpage). The instant SEQ ID NO: 1 corresponds to the nucleic acid sequence of human ZCCHC6, transcript variant 1 (5696 nucleotides). ZCCHC6 is 
Paukshto further teaches compositions for targeted delivery of nucleic acid-based therapeutics. Paukshto teaches that the composition comprising an aligned fibrillar material enabling attachment of cells and a nucleic acid molecule that modulates gene expression of the cells attached to the fibrillar material, wherein the fibrillar material is collagen scaffold, and the nucleic acids is, e.g.,  siRNA (see claims). The collagen scaffold taught by Paukshto meets the limitation as “a collagen sponge” recited in the instant claims. Paukshto teaches that the targeted delivery of a nucleic acid, e.g., siRNA, can modulate local cell response including cell differentiation and be used for cancer treatment [0072] [0074]. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Paukshto’s method to prepare a composition comprising an siRNA that targets the mRNA of human ZCCHC6 with MSCs and a collagen scaffold. One of ordinary skill in the art would have been motivated to do so, because Federov teaches introducing an siRNA specific for human Zcchc6 into MSCs, Castello further teaches the nucleic acid sequence of human zinc finger-CCHC (zf-CCHC), and Paukshto furthermore teaches a targeted delivery system suitable for siRNA therapeutics, said delivery system contains a collagen scaffold material. Therefore, the combined teachings provide a reasonable expectation of success in making a composition effective for inhibiting human Zcchc6 in the MSCs.

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        November 19, 2021